ICJ_041_BarcelonaTraction1958_BEL_ESP_1961-04-10_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE DU 10 AVRIL 1961

1961

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIUM v. SPAIN)

ORDER OF 10 APRIL 1961
La présente ordonnance doit être citée comme suit:
«Affaire de la Barcelona Traction, Light and Power Company,
Limited (Belgique c. Espagne),

Ordonnance du ro avril 1961: C.I. J. Recueil 1967, p. 9.»

This Order should be cited as follows:
“Case concerning the Barcelona Traction, Light and Power Company,
Limited (Belgium v. Spain),
Order of ro April 1961: I.C.]. Reports 19617, p. 9.”

 

Ne de vente: 949
Sales number

 

 

 
COUR INTERNATIONALE DE JUSTICE

1961

Le 10 Avril ANNÉE 1961

Rôle général
n° 41 :
ro avril 1961

AFFAIRE DE
LA BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED
(BELGIQUE c. ESPAGNE)

ORDONNANCE

Présents: M. WINIARSKI, Président; M. ALFARO, Vice-Président ;
MM. BASDEVANT, Babawi, MORENO QUINTANA, WEL-
LINGTON Koo, SPIROPOULOS, Sir Percy SPENDER, Sir
Gerald FITZMAURICE, MM. KORETSKY, TANAKA, BUSTA-
MANTE, JESSUP, MORELLI, Juges; M. GARNIER-COIGNET,
Greffier.

La Cour internationale de Justice,

ainsi composée,

après délibéré en chambre du conseil,

vu l’article 48 du Statut et l’article 69 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu la requête, datée du 15 septembre 1958 et déposée au Greffe
le 23 septembre 1958, par laquelle le Gouvernement belge a intro-
duit devant la Cour une instance contre l’État espagnol en l’affaire
de la Barcelona Traction, Light and Power Company, Limited;

4
LO BARCELONA TRACTION — R.G. N° AI (ORD. IO Iv 61)

Vu l'ordonnance du 18 octobre 1958 fixant au 18 juin 1959
lexpiration du délai pour le dépôt du mémoire du Gouvernement
belge et au 18 février 1960 l'expiration du délai pour le dépôt
du contre-mémoire du Gouvernement espagnol;

Vu le mémoire déposé par le Gouvernement belge dans le délai
fixé;

Vu l'ordonnance du 5 décembre 1959 prorogeant au 21 mai
1960 l'expiration du délai pour le dépôt du contre-mémoire du
Gouvernement espagnol;

Vu les exceptions préliminaires soulevées par le Gouvernement
espagnol dans le délai fixé pour le dépôt du contre-mémoire;

Vu l’ordonnance du 20 juin 1960 constatant que de ce fait la
procédure sur le fond était suspendue et fixant au 5 décembre
1960 l'expiration du délai dans lequel le Gouvernement belge
pouvait présenter un exposé écrit contenant ses observations et
conclusions sur les exceptions préliminaires ;

Vu l'ordonnance du II novembre 1960 prorogeant ledit délai
au 5 avril 1961 à la demande du Gouvernement belge;

Considérant que, par lettre datée du 23 mars 1961 et reçue le
24 mars, l'agent du Gouvernement belge, se référant à l’article 69
du Règlement de la Cour, a informé le Greffier que son Gouver-
nement renoncait à poursuivre l'instance;

Considérant que, le 24 mars 1961, le Greffier a transmis copie
de cette communication à l’agent du Gouvernement espagnol et,
par lettre du 28 mars 1961, lui a fait connaitre que le Président
de la Cour en fonctions avait, par application de l’article 69,
paragraphe 2, du Réglement de la Cour, fixé un délai expirant le
6 mai 1961 à 12 heures pour permettre au Gouvernement espagnol
de faire connaître s’il s’opposait au désistement;

Considérant que, par lettre du 5 avril 1961, l’agent du Gouver-
nement espagnol a fait savoir au Greffier que son Gouvernement
ne formulait pas d'opposition à ce désistement;

La Cour

prend acte des communications ainsi reçues des deux Gouver-
nements Parties à la présente instance;

et, en conséquence, ordonne que l'affaire soit rayée du Rôle.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le 10 avril mil neuf cent soixante

5
II BARCELONA TRACTION — R.G. N° 41 (ORD. IO IV 61)

et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume de Belgique et au Gouvernement de

l'État espagnol.
Le Président,
(Signé) B. WINIARSKI.

Le Greffir,
(Signé) GARNIER-COIGNET.
